In the Supreme Court of Georgia



                                     Decided:     September 12, 2016


      S16Y1592. IN THE MATTER OF HOLLY DE ROSA HOGUE
                         (EDWARDS)

      PER CURIAM.

      This disciplinary matter is before the Court on the petition for voluntary

discipline filed by Holly De Rosa Hogue (Edwards) (State Bar No. 142263),

prior to the issuance of a formal complaint, see Bar Rules 4-227 (b) (2) and 4-

110 (f). In her petition, Hogue, who became a member of the Bar in 2005, seeks

to voluntarily surrender her license to practice law, and admits that she violated

Rule 8.4 (a) (2) when she was convicted of distribution of oxycodone and

methamphetamine - a felony. The maximum sanction for a violation of Rule 8.4

(a) (2) is disbarment.

      The State Bar filed a response, concluding that the interests of the public

and the State Bar of Georgia would be best served by acceptance of Hogue’s

petition for voluntary surrender of license, particularly given the nature of

Hogue’s crime and the fact that she was convicted of distribution, not just
possession, of oxycodone and methamphetamine. See In the Matter of Davis,

295 Ga. 848, 849 (764 SE2d 548) (2014) (disbarment for possession of

methamphetamine and making a false statement); In the Matter of McLarty, 269
Ga. 749, 750 (506 SE2d 850) (1998) (disbarment for trafficking in and

possession of cocaine and marijuana).

      Having reviewed the petition and the State Bar’s response, we accept the

petition for voluntary surrender of license, which is tantamount to disbarment,

Bar Rule 4-110 (f). Accordingly, it is hereby ordered that the name of Holly De

Rosa Hogue (Edwards) be removed from the rolls of persons authorized to

practice law in the State of Georgia. Hogue is reminded of her duties pursuant

to Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




                                        2